Citation Nr: 0636020	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-24 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1949, from March 1950 to March 1953, and from May 
1954 to October 1970.  He died in December 2002.  The 
appellant is the veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's requested video-conference hearing before the 
Board, scheduled for November 8, 2006, was postponed on the 
basis that her representative had not had an opportunity to 
review the claims file.  Therefore, the case will be remanded 
to reschedule the video-conference hearing.  Accordingly, the 
case is REMANDED for the following action:

The RO should undertake appropriate scheduling 
action for a video-conference hearing with the 
Board.  Notice should be sent to the appellant and 
to her representative in accordance with 
applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


